Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search  (U.S. Patent Publication Nos. 2020/0366901 and 2021/0400294) teach acquiring a CIIP enabled flag and a general merge flag from a bitstream, determining whether a regular merge flag is included in the bitstream based on the CIIP enabled flag and a size of the current block, parsing the regular merge flag in the bitstream based on a condition including the CIIIP enabled flag and the a size of the current block (and not parsing it where the condition is not satisfied), generating prediction samples of the current block based on the regular merge flag, and generating a reconstructed picture based on the prediction samples. However, such prior art, does not disclose that where the regular merge flag is not included in the image information, it is inferred based on the general merge flag and a maximum number of subblock merge candidates.  U.S. Patent Publication No. 2022/0086429 discloses that the regular merge flag may be inferred based on the general merge flag and a maximum number of subblock merge candidates, however, that portion of the specification that does so (Fig. 27, ¶363) does not appear to be supported in the priority applications dated prior to June 19, 2019 (the priority date of the current application).
Specifically, the prior art does not disclose:
…
wherein based on the regular merge flag not being included in the image information, a value of the regular merge flag is configured to be inferred based on the general merge flag and a maximum number of subblock merge candidates.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-14 and 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481